DETAILED ACTION
Disposition of Claims
Claims 1-4, 7-9, 12-13, 20, 22-24, 26-27, 31-32, 34-35, and 39 were pending.  Amendments to claims 1-3, 9, 12-13, 22, 26, and 31 are acknowledged and entered.  Claims 5-8, 10-11, 14-19, 21, 25, 28-30, 33, and 36-38 have been cancelled.  Claims 1-4, 9, 12-13, 20, 22-24, 26-27, 31-32, 34-35, and 39 are now pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-4, 7-9, 12-13, 20, 22-24, 26-27, and 31 in the reply filed on 09/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4, 9, 12-13, 20, 22-24, 26-27, and 31 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 05/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/14/2021 is withdrawn.  Claims 32, 34-35, and 39, directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210038711A1, Published 02/11/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 08/14/2020, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 03/02/2022 regarding the previous Office action dated 10/22/2021 have been fully considered.  In light of applicant’s arguments, the acceptance of examiner's amendments infra, and applicant's amendments, all outstanding objections and/or rejections have been withdrawn as noted herein.

Examiner Initiated Interview
On 03/10/2022, the Examiner contacted Applicants to propose claim amendments that would result in the allowance of the application.  These amendments were accepted and are presented below.  


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-4, 7-8, 12-13, 20, 22-23, 26, and 31 under 35 U.S.C. 101 because the claimed invention was directed to naturally-occurring Epstein-Barr virus (EBV) sequences without significantly more, is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 7 and dependent claims 8-9 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 7-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims.


	
	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-4, 12-13, 20, 22-23, 26, and 31 under 35 U.S.C. 102(a)(1) as being anticipated by Caligiuri et. al. (US20070196389A1, Pub. 08/23/2007; CITED ART OF RECORD; hereafter “Caligiuri”), is withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 7-9 under 35 U.S.C. 103 as being unpatentable over Caligiuri as applied to claims 1-4, 12-13, 20, 22-23, 26, and 31 above, and further in view of Kanekiyo et. al. (US20160303224A1; Pub. 10/20/2016, Priority 10/11/2013; hereafter “Kanekiyo”), Perez et. al. (Perez EM, et. al. Oncotarget. 2017 Mar 21;8(12):19255-19273.; hereafter “Perez”), and Cahir et. al. (Cahir McFarland ED, et. al. Oncogene. 1999 Nov 22;18(49):6959-64.; hereafter “Cahir”), is withdrawn in light of the amendments to the claims.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quang Nguyen on 03/10/2022.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 39, at line 1, please replace “claim 36” with --claim 32--.  


Allowable Subject Matter
(Objection withdrawn.)  The objection of Claims 24 and 27 is withdrawn in light of the amendments to the claims.
The following is a statement of reasons for the indication of allowable subject matter:  the following SEQ ID NOs appear to be synthesized versions of their wild-type EBV counterparts, and appear to be free of the prior art:  SEQ ID NO: 1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, SEQ ID NO:11, SEQ ID NO:13, SEQ ID NO: 15, SEQ ID NO:17, SEQ ID NO:19, SEQ ID NO:21, SEQ ID NO:23, SEQ ID NO:25, SEQ ID NO:27, SEQ ID NO:29, and SEQ ID NO:31.

	

Conclusion
Claims 1-4, 9, 12-13, 20, 22-24, 26-27, 31-32, 34-35, and 39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648